 Case 1:19-cv-00081-NT Document 68 Filed 09/01/21 Page 1 of 4                     PageID #: 180




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


 MATHIEW LOISEL,

                Plaintiff
                                                     Case No. 1:19-cv-00081-NT
                v.

 WELLPATH., et al.,

                Defendants


                        JOINT STATUS REPORT OF THE PARTIES

       Now come the parties, Plaintiff Mathiew Loisel and Defendants Wellpath, LLC, the Maine

Department of Corrections and Randall Liberty, by and through undersigned counsel, and submit

this joint status report in accordance with the Court’s order dated June 1, 2021. (ECF No. 64)

       On July 27, 2020, the Court granted the parties’ joint motion to stay the proceedings in this

matter on the ground that the parties had reached an interim agreement that eliminated the need

for further litigation at that time. In a joint status report dated December 15, 2020, the parties

notified the Court that the interim agreement had been finalized and was in the process of being

circulated for signatures. The parties requested that the Court continue the stay. (ECF No. 61)

Upon review of the status report submitted by the parties, on December 17, 2020, the Court ordered

that the matter should remain stayed pending further order by the Court. (ECF No. 62)

       Pursuant to the Court’s Order continuing the stay, on June 1, 2021, the parties provided a

status update to the Court. (ECF No. 63) In that status update, the parties requested a continued

stay of the proceedings to allow for the implementation and performance of the terms of the interim

agreement. The parties advised the Court that they anticipated the case would be finally resolved

within the next several months.

                                                 1
 Case 1:19-cv-00081-NT Document 68 Filed 09/01/21 Page 2 of 4                     PageID #: 181




       In an Order dated June 1, 2021, the Court held that the matter would be stayed until further

order of the Court and ordered the parties to provide an updated status to the Court by September

1, 2021.

       The parties have continued to move toward the final resolution of this matter. They are in

the process of finalizing settlement documents and are addressing the remaining outstanding issues

in order to conclude the litigation. The parties request that the stay remain in place to allow them

to continue moving toward final resolution of this matter.

       Respectfully submitted this 1st day of September, 2021.


                                                             AARON M. FREY
                                                             Attorney General

                                                             /s/ Alisa Ross
                                                             Jonathan R. Bolton, Esq.
                                                             Alisa Ross, Esq.
                                                             Assistant Attorneys General
                                                             Attorneys for Maine
                                                             Department of Corrections,
                                                             and Randall Liberty


Office of the Attorney General
6 State House Station
Augusta, ME 04333-0006
207-626-8800
jonathan.bolton@maine.gov
alisa.ross@maine.gov


                                                             /s/ Robert C. Hatch
                                                             Robert C. Hatch, Esq.

                                                             /s/ Elizabeth K. Peck
                                                             Elizabeth K. Peck, Esq.

                                                             /s/ Benjamin J. Wahrer
                                                             Benjamin J. Wahrer



                                                 2
Case 1:19-cv-00081-NT Document 68 Filed 09/01/21 Page 3 of 4     PageID #: 182




                                              Attorneys for Defendant Wellpath,
                                              LLC


THOMPSON BOWIE & HATCH LLC
415 Congress Street, Fifth Floor
P.O. Box 4630
Portland, Maine 04112-4630
207-774-2500
rhatch@thompsonbowie.com
epeck@thompsonbowie.com
bwahrer@thompsonbowie.com



                                              /s/ Miriam Johnson______________
                                              Miriam Johnson, Esq.
                                              Attorney for Plaintiff

Berman & Simmons, P.A.
P.O. Box 961
Lewiston, ME 04243-0961
207-784-3576
mjohnson@bermansimmons.com




                                    3
 Case 1:19-cv-00081-NT Document 68 Filed 09/01/21 Page 4 of 4                    PageID #: 183




                                  CERTIFICATE OF SERVICE



       I, Elizabeth K. Peck, hereby certify that on September 1, 2021, I electronically filed the

foregoing Joint Status Report of the Parties with the Clerk of Court using the CM/ECF system

which will send notification of such filings(s) to all parties of record.




                                                       /s/ Elizabeth K. Peck
                                                       Elizabeth K. Peck, Esq.
                                                       Attorney for Defendant
                                                       Wellpath, LLC



THOMPSON BOWIE & HATCH LLC
415 Congress Street, Fifth Floor
P.O. Box 4630
Portland, Maine 04112-4630
207-774-2500
epeck@thompsonbowie.com




                                                   4
